EXHIBIT 10.2
 
ASSIGNMENT, ASSUMPTION
WAIVER AND TERMINATION AGREEMENT
 
THIS ASSIGNMENT, ASSUMPTION, WAIVER AND TERMINATION AGREEMENT (this “Agreement”)
is entered into and effective as of October 9, 2013, by and between EPUNK, INC.,
a corporation incorporated under the laws of the State of Nevada, as assignor
(the “Assignor”) and (ii) TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands, as
assignee (the “Assignee”).
 
WITNESSETH:
 
WHEREAS, the Assignor has previously entered into that certain senior secured
revolving credit facility agreement, dated as August 31, 2012 and effective as
of September 5, 2012 (the “Credit Agreement”), by and among the Assignor, as
borrower, Punk Industries, Inc., as guarantor (together with the Assignor, the
“Credit Parties”), and the Assignee, as lender, pursuant to which the Assignee
agreed to advance an aggregate principal amount of up to Two Million United
States Dollars (US$2,000,000) to the Assignor, subject to the terms and
conditions therein contained;
 
WHEREAS, as of the date hereof, the Credit Parties are in default under and
pursuant to the Credit Agreement for, inter alia, failure to make principal and
interest payments to the Assignee in accordance with the terms and conditions
contained therein (the “Existing Default”);
 
WHEREAS, Assignor is the owner of the website www.countyimports.com (the
“Website”) and Assignor has agreed to assign all of its right, title and
interest in and to the Website to Assignee in consideration for (i) the
Assignee’s waiver of its rights to foreclose upon the Collateral (as defined in
the Credit Agreement), (ii) Assignee’s immediately release and discharge of all
liens and security interests currently held in favor of Assignee against the
Credit Parties, (ii) Assignee’s immediately release and discharge of all
obligations owed by the Credit Parties under and pursuant to the Credit
Agreement and all Loan Documents (as defined therein) and (iii) Assignee’s
immediately termination of the Credit Agreement and all Loan Documents;
 
WHEREAS, in consideration therefore, Assignor desires to transfer and assign to
Assignee, and Assignee wishes to accept, all of Assignor’s rights, title and
interests in and to the Website.
 
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1. Incorporation of Recitals. The recitals set forth hereinabove are hereby
incorporated herein by this reference with the same force and effect as if fully
hereinafter set forth.
 
2. Assignment. Assignor hereby irrevocably assigns, transfers and conveys to
Assignee, all of Assignor’s rights, title and interest in and to the Website.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Assumption. Assignee hereby accepts and assumes the Website and all of
Assignor’s rights, title and interests in and to the Website.
 
4. Waiver and Termination. In consideration of the Assignor agreeing to
irrevocably assign all of the Assignor’s right, title and interest in and to the
Website to the Assignee, the Assignee hereby (i) waives its rights to foreclose
upon the Collateral, (ii) immediately releases and discharges all liens and
security interests currently held in favor of Assignee against the Credit
Parties, (ii) immediately releases and discharges all obligations owed by the
Credit Parties under and pursuant to the Credit Agreement and all Loan Documents
and (iii) immediately terminates the Credit Agreement and all Loan Documents.
Notwithstanding anything contained herein to the contrary, Section 14.19 of the
Credit Agreement (Indemnification) shall expressly survive the release and
termination contemplated hereby.
 
5. Representations and Warranties of the Assignor. Assignor a hereby represents
and warrants to Assignee the following:
 
5.1 Website Representations. Assignor hereby represents and warrants to Assignee
that: (i) Assignor is the valid owner of the Website, free and clear of all
liens, claims and encumbrances of any nature whatsoever (other than liens,
claims or encumbrances in favor of the Assignee); and (ii) Assignor has the full
and valid right to assign the Website, including, but not limited to, any
payment rights thereunder as hereby contemplated.
 
5.2 Legal Capacity, Power and Authority. Assignor has the legal capacity, power
and authority to enter into this Agreement and consummate the transactions
contemplated hereby, including, without limitation, the assignment of the
Website to Assignee. The Assignor, by its execution hereof, acknowledges and
accepts that there are no restrictions which would prohibit the assignment
contemplated hereby.
 
5.3 No Conflicts. The execution and performance of this Agreement will not
constitute a breach of the Assignor’s Articles of Incorporation or By-laws, or
any agreement, indenture, mortgage, license or other instrument or document to
which the Assignor is a party or by which any of its respective assets or
properties are bound, and will not violate any judgment, decree, order, writ,
rule, statute or regulation applicable to the Assignor or any of its respective
assets or business, as applicable.
 
5.4 Consent. No consent, approval or agreement of any Person is required to be
obtained by the Assignor in connection with the execution and performance by the
Assignor of this Agreement or the execution and performance by the Assignor of
any agreements, instruments or other obligations entered into in connection with
this Agreement. For purposes of this Agreement, “Person” means any individual,
corporation, limited liability company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or authority, or other entity.
 
5.5 No Liens. Other than those in favor of the Assignee, there is no lien,
encumbrance, pledge, security interest, claim, charge, option, right of first
refusal, proxy, voting trust or agreement, transfer restriction, encumbrance or
any other restriction or limitation whatsoever against the Website.
 
5.6 Litigation. There are no claims, actions, suits, proceedings, inquiries,
disputes or investigations pending or threatened against the Assignor, in
connection with, arising from or related to the Website, at law or in equity or
by or before any governmental entity or in arbitration or mediation.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Present Assignment. This is a present, absolute, effective, irrevocable and
complete assignment by the Assignor to the Assignee of all rights of Assignor to
receive any and all payments and of the right to collect and apply the same in
accordance with the terms hereof.
 
7. Indemnification. Assignor covenants and agrees to indemnify and hold harmless
Assignee and its officers, directors, employees, agents, representatives,
successors and assigns from and against any and all losses, damages, fees,
costs, expenses, obligations and liabilities or actions, investigations,
inquiries, arbitrations, claims or other governmental or administrative agency
proceedings in respect thereof, including enforcement of this Agreement which
are incurred as a result of (i) Assignor’s breach of this Agreement; (ii) the
breach of any material representations, warranties and/or covenants set forth
herein or in any document or certificate delivered by Assignor in connection
herewith; or (iii) a claim by any taxing authority for (A) any taxes of Assignor
allocable to any period ending on or prior to the date hereof or allocable to
any period that begins before and ends after the date hereof and (B) any taxes
arising from or occasioned by the assignment or assumption of the Website.
 
8. Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective heirs, personal
representatives, successors and/or assigns.
 
9. Further Assurances. Assignor covenants and agrees to execute any and all
documents, assignments, certificates and other instruments reasonably required
by Assignee, as may be required to effectively transfer and convey all of
Assignor’s rights to Assignee, or otherwise required in order to give effect to
the intent of this Agreement.
 
10. Successors and Assigns. This Agreement shall apply, bind and inure to the
benefit of the parties hereto and their respective successors, personal
representatives and assigns and all persons claiming under or through any of
them. No other person shall have any right or cause of action on account hereof.
 
11. Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, in
whole or in part or in any respect, then such provision or provisions shall be
deemed null and void and shall not affect any other provision of this Agreement
and the remaining provisions of this Agreement shall remain in full force and
effect.
 
12. Execution and Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
13. Modifications, Waivers and Consents. No modifications or waiver of any
provision of this Agreement, and no consent by Assignee to any departure by the
Assignor therefrom, shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given, and any single or partial written
waiver by Assignee of any term, provision or right of Assignee hereunder shall
only be applicable to the specific instance to which it relates and shall not be
deemed to be a continuing or future waiver of any other right, power or remedy.
No notice to or demand upon the Assignor in any case shall entitle Assignor to
any other or further notice or demand in the same, similar or other
circumstances.
 
14. Notices. Any notice to be given or to be served upon a party must be in
writing and sent by certified mail or by reputable overnight carrier and will be
considered to have been given and received when delivered to the address
specified by the party to receive the notice. Such notices shall be given to a
party at the following addresses:
 
If to the Assignor:
ePunk, Inc.
3553 Camino Mira Costa, Suite E
San Clemente CA, 92672
Attention: Sean Clarke
        If to the Assignee:
TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Facsimile: (786) 323-1651
       
With a copy to:
(which shall not constitute notice)
Lucosky Brookman, LLP
101 Wood Avenue South, 5th Floor
Woodbridge, New Jersey 08830
Attn: Seth A. Brookman, Esq.
Facsimile: (732) 395-4401
 

 
15. Governing Law. Except in the case of the Mandatory Forum Selection clause
set forth immediately below, this Agreement shall be delivered and accepted in
and shall be deemed to be contracts made under and governed by the internal laws
of the State of Nevada, and for all purposes shall be construed in accordance
with the laws of the State of Nevada, without giving effect to the choice of law
provisions.
 
 
4

--------------------------------------------------------------------------------

 
 
16. MANDATORY FORUM SELECTION. TO INDUCE ASSIGNEE TO EXECUTE THIS AGREEMENT, THE
ASSIGNOR IRREVOCABLY AGREES THAT ALL
 
ACTIONS ARISING UNDER, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT OR
RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT
(WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE
INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR SITUS IN THE COUNTY OF
BROWARD COUNTY, FLORIDA. THE ASSIGNOR HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID
COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THE ASSIGNOR
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE ASSIGNOR, AS SET FORTH HEREIN IN THE MANNER PROVIDED BY
APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE. THIS PROVISION IS INTENDED
TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED
CONSISTENT WITH FLORIDA LAW.
 
17. WAIVER OF JURY TRIAL. ASSIGNOR, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR ASSIGNEE ENTERING INTO
THIS AGREEMENT WITH THE ASSIGNOR.
 
 
[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
 

 
EPUNK, INC.,
as assignor
         
 
By:
      Name: Sean Clarke     Title: Chief Executive Officer                    
TCA GLOBAL CREDIT MASTER FUND, LP,
as assignee
            By: TCA Global Credit Fund GP, Ltd.     Its: General Partner        
   
By:
      Name: Robert Press     Title: Director                    
ACKNOWLEDGED:
 
PUNK INDUSTRIES, INC.
           
By:
      Name: Sean Clarke     Title: Chief Executive Officer  

 
 
6

--------------------------------------------------------------------------------